Filed 2/26/21 P. v. Vang CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Siskiyou)
                                                            ----

THE PEOPLE,

                   Plaintiff and Respondent,                                                 C090958

         v.                                                                            (Super. Ct. No.
                                                                                    SCCRCRF201816172)
CHENG VANG,

                   Defendant and Appellant.



         Appointed counsel for defendant Cheng Vang asked this court to review the record
and determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal.3d 436 (Wende).) Finding no arguable error that would result in a disposition
more favorable to defendant, we will affirm the judgment.
                                                             I
         In March 2019, defendant pleaded no contest to threatening or damaging
environmental quality by cultivation of marijuana (Health & Saf. Code, § 11358,
subd. (d)(3)(C) -- count 2) in exchange for three years’ probation, dismissal of the
remaining counts, and a promise not to cultivate marijuana for any purpose during the
term of probation. The plea form indicated the factual basis for his plea could be taken
from the police report.



                                                             1
       The following month, defendant indicated he wished to hire private counsel and
sentencing was continued. In May, the trial court denied defendant’s request to replace
his public defender under People v. Marsden (1970) 2 Cal.3d 118.
       In September 2019, the trial court placed defendant on probation for three years
with various terms and conditions. Defendant ultimately obtained a certificate of
probable cause.
                                              II
       Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing the opening brief.
More than 30 days elapsed and we received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.


                                                      /S/
                                                   MAURO, Acting P. J.


We concur:



    /S/
DUARTE, J.



    /S/
KRAUSE, J.


                                              2